DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Claim terminology should correlate to the description of the invention in the specification in order to improve the clarity of the claims. Correction of the following is required: 
In claims 47 and 54, the specification does not provide antecedent basis for the recitation of “a first passage” and “a second passage” in reference to the elected species depicted in Figures 14-16.
In claim 55, the specification does not provide antecedent basis for the recitation of “a first opening” and “a second opening” in reference to the elected species depicted in Figures 14-16.
The disclosure is objected to because of the following informalities: In para. [0177], line 3, “the hole or opening 25” should read “the hole or opening 1225” or the like in order to correspond to the numbering scheme described in the rest of the paragraph, as well as Figure 37 which is being described in para. [0177].  
Appropriate correction is required.
Claim Objections
Claim 47 is objected to because of the following informalities:  In lines 20 and 23-24, “said first portion of said mounting member assembly” should read “said first body .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59-60 are rejected under pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a compressive member or spring member (e.g., the spring clamps 129 shown in Figure 14 or the compression sleeve 160 shown in Figure 16), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Specifically, claim 59, lines 7-9 recite that “said mounting member is configured to establish a first amount of frictional engagement with said first portion of said flexible member and a second amount of frictional engagement with said second portion of said flexible member.” However, Applicant has disclosed no means by which the mounting member itself (e.g., mounting member 120 shown in Figure 14) is capable of establishing frictional engagement with the flexible member. Instead, Applicant’s specification is clear that, with respect to the elected species shown in Figures 14-16, “The spring clamps 129 serve to clamp the body portion 122 into sliding frictional 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-46 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 39, lines 15-16 recite “said first portion of said mounting member and said second portion of said mounting member” which lacks proper antecedent basis. For examination purposes, Examiner is interpreting claim 39 to read “a first portion of said mounting member and a second portion of said mounting member” in order to promote compact prosecution. Dependent claims 40-46 are rejected for failing to cure the deficiency.
Allowable Subject Matter
Claim 58 is allowed.
Claims 47-56 are allowable over the prior art, notwithstanding the outstanding objections to the specification with regard to claims 47 and 55.

Response to Arguments
Applicant's arguments filed on April 23, 2021, with respect to the specification objections (Remarks, pp. 10-11) have been fully considered and are persuasive in part. Examiner notes that the objection to “spring clips” in claim 41 has been obviated by the amendments to the claims. Furthermore, the objections to “first/second body portion in claim 47, “spring member” in claims 47 and 55 and “a mounting assembly” in claim 55 have been withdrawn in light of Applicant’s arguments.
With respect to the objections to the specification regarding the recitation of “a first passage” and “a second passage” in claim 47 and “a first opening” and “a second opening” in claim 55, Applicant cites to MPEP §608.01(o) which states that “an applicant is not limited to the nomenclature used in the application as filed.” However, in this case, it is not merely the nomenclature at issue, but the fundamental meaning of the words and the usage by Applicant in the disclosure as originally filed. 
Specifically, Applicant uses the term “passage” in the specification to refer to the passage 84 depicted in Figure 10 as a through-hole through the bumper 80. Applicant also refers to, e.g., the first passage 628 and second passage 662 depicted in Figures 22-23, also configured as through-holes for receiving the flexible member. Similarly, Applicant uses the term “opening” to refer to, e.g., the hole 1225 in the mounting member 1220 sized to receive the flexible member. Nowhere in the application as originally filed does Applicant use the terms passage or opening to refer to a slot- or groove-shaped portion of a mounting member. Furthermore, nowhere does Applicant 
Per MPEP §608.01(o), an applicant should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification. Furthermore, if the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
In this case, a slot is markedly different in construction from the passages and openings consistently described and depicted by Applicant, so as to exceed an issue of mere nomenclature. Therefore Applicant lacks proper antecedent basis in the specification to refer to the slots 124, 126 in the elected embodiment as anything other than slots or a clear synonym for slots (i.e., grooves, troughs, etc.). Either the specification or the claims should be amended to provide clear support or antecedent basis for the claim terms at issue.
Applicant’s arguments (Remarks, p. 12) with respect to the rejection of claims 47-55 under pre-AIA  §112, second paragraph, have been fully considered and have been rendered moot in light of the amendments to the claims.  The rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/           Examiner, Art Unit 3647